Citation Nr: 0126295	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for panic disorder with 
agoraphobia, secondary to foot disability.

2.  Entitlement to a rating in excess of 10 percent for 
depression with dysthymia, secondary to foot disability.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to April 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The issue of entitlement to a rating in excess of 10 percent 
for depression with dysthymia, secondary to foot disability, 
is addressed in the REMAND portion of this action.


FINDING OF FACT

It is as likely as not that the veteran has a panic disorder 
with agoraphobia secondary to his service-connected foot 
disability.


CONCLUSION OF LAW

Panic disorder with agoraphobia was incurred in active 
service.  38 U.S.C.A. § 1131 (West 1991);  38 C.F.R. § 3.303 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran has a service-connected bilateral foot 
disability, for which he is rated as 30 disabled.  It causes 
him to limp visibly.  He is also rated as 10 percent disabled 
for depression with dysthymia secondary to the foot 
condition.  He seeks an increased rating for the depression 
with dysthymia, and service connection for a panic disorder 
with agoraphobia, which a for-fee examiner has twice opined 
is associated with the veteran's service-connected bilateral 
foot disability.

During an October 1999 VA for-fee psychiatric examination, 
the veteran was diagnosed as having a depressive disorder not 
otherwise specified (equivalent to recognized service 
connected diagnosis of depression with dysthymia secondary to 
bilateral foot condition), and panic disorder with 
agoraphobia.  In discussing this diagnosis, the examiner 
noted that the veteran had chronic physical health problems, 
including pain in his feet and ankles, which were service-
connected.  He also had depression with dysthymia, which was 
recognized as service-connected.  As per the veteran's 
history, it appeared to the examiner that the veteran's panic 
disorder and agoraphobia also began while on active military 
duty and was integrally associated with his depression.  
According to the examiner, the symptoms included anxiety, 
panic attacks, agoraphobia, and decreased sociability.  The 
depressive symptoms included anhedonia, depression, feeling 
that life was not worth living, sleepless nights, rare 
suicidal ideas and a decrease in sociability.  At the time of 
examination, the veteran was working on a full time basis, 
and had "slight to moderate" overall occupational and 
social impairment from a psychiatric viewpoint.  The examiner 
elaborated that the depressive disorder was already 
recognized as service connected, and that the panic disorder 
with agoraphobia also began while the veteran was in service.

The RO requested a follow-up opinion, based on doubts that 
the veteran's panic disorder with agoraphobia began during 
service or was related to service.  In his June 2000 follow-
up opinion, the examiner opined that based on the history 
given by the veteran, his current anxiety symptoms, including 
what he now specifically described as panic attacks with 
agoraphobia, began while on military duty, and in association 
with the recognized service connected depression, had 
continued from that date to the present.  He opined that it 
was at least as likely as not that the veteran had both 
dysthymia and panic disorder with agoraphobia related to 
service.
He wrote that the actual implications for mental disability 
were relatively modest, in that the degree of impairment at 
the time of his examination was not much different from what 
other examiners had noted.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996);  see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
Also, the statute significantly heightens VA's duty to assist 
the veteran in development of his claim. 

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Because the benefit sought on appeal is being granted in 
full, the Board finds that it is not prejudicial to the 
claimant to proceed to adjudicate the claim for service 
connection for panic disorder with agoraphobia on the current 
record, regardless of whether the requirements of the VCAA 
are strictly met.  Bernard v. Brown, 4 Vet. App. 384 (1993).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2001).

In the present case, the examiner has chosen to place 
emphasis on the history as related by the veteran, despite a 
lack of documentation in the service medical records of 
inservice psychiatric disability.  The veteran's foot 
disability is substantial, causes him to limp visibly, and 
originated during service.  The examiner's view that the 
veteran has mild to moderate psychiatric disability due to 
the foot disability, and that the symptoms include anxiety as 
well as a dysthymic mood, is reasonable.  The regional 
office's hesitance to service-connect additional psychiatric 
disability based largely on uncorroborated history is equally 
reasonable.  The Board concurs with the RO that the 
statements of medical history asserting anxiety symptoms were 
present in service are unsupported by the contemporary 
records and thus by no means established.  Were this the only 
theory of entitlement on the table the Board might well be 
inclined to at least pursue further development.  The Board 
further concludes, however, that the medical opinion can also 
be read to support a secondary service connection theory of 
entitlement linking panic disorder with agoraphobia to the 
already service connected disorders. 

This is a case where there is a substantial doubt in favor of 
the veteran's claim, within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2001).  Service connection for panic 
disorder with agoraphobia is granted.


ORDER

Service connection for panic disorder with agoraphobia, 
secondary to foot disability, is granted.



REMAND

In the above decision, the Board has granted service 
connection for panic disorder with agoraphobia, secondary to 
foot disability.  Still on appeal is the issue of a rating in 
excess of 10 percent for depression with dysthymia secondary 
to foot disability.  The issue of how to rate the depression 
with dysthymia is inextricably intertwined with the issue of 
how to rate the newly service-connected panic disorder with 
agoraphobia.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Board must remand the claim for adjudication of 
both issues.  Harris.

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify all VA and private records of 
treatment pertinent to his claims.  
Securing any necessary authorizations, 
the RO should request copies of all 
indicated records that have not been 
previously obtained by the RO and 
associate them with the claims folder. 

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  The claims file, with any newly added 
evidence such as clinical records of 
treatment, should be reviewed by the 
examiner who conducted the October 1999 
and June 2000 for-fee VA examinations of 
the veteran, if available.  If he is not 
available, another psychiatric examiner 
should review the claims file.  

The reviewing provider should examine the 
medical evidence in the claims file, to 
include any recent clinical records.  

The reviewing provider should then offer 
an opinion as whether the additional 
information would alter in any material 
way the findings or conclusions reached 
at the time of the October 1999 and June 
2000 evaluations of the current level of 
disability.       

The reviewing provider should also 
address whether the additional 
information indicates that the veteran 
should be scheduled for another VA 
examination to assess the current level 
of disability.  If the provider 
determines that another VA psychiatric 
examination is required, the RO should 
schedule the veteran for such an 
examination.

The reviewing provider (or examiner) 
should discuss the level of disability 
caused by depression with dysthymia 
(secondary to foot disability), the level 
of disability caused by panic disorder 
with agoraphobia (secondary to foot 
disability), and the level of disability 
caused by the two disorders combined.  

If the level of disability caused by the 
separate disorders cannot be reasonably 
differentiated, the reviewing provider 
(or examiner) should so state.

The claims folder and a copy of this 
remand must be made available to the 
physician for review.  The provider 
should indicate whether the claims folder 
was reviewed. 

4.  The veteran is advised that failure 
to report for any scheduled examination 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (2001), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.

5.  After the development requested has 
been completed, the RO should review all 
reviewing provider or examination reports 
to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If a report is deficient in any 
manner, the RO should implement 
corrective procedures at once.

6.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

7.  After completion of the above, the RO 
should readjudicate the appellant's 
claims with consideration given to all of 
the evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
If he needs to respond to any statement of the case or 
supplemental statement of the case to perfect an appeal on 
any issue, he should be so notified.  The case should then be 
returned to the Board for final appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 



